—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that he pleaded guilty to criminal *790sale of a controlled substance in the third degree with the understanding that the prosecutor would recommend a sentence of participation in a drug treatment program. Were we to reach the merits of that contention, we would conclude that it is without merit. Both defendant and his counsel acknowledged at the plea allocution that the District Attorney made no promises regarding the sentence.
By failing to move to withdraw his guilty plea or to vacate the judgment of conviction, defendant failed to preserve for our review his challenge to the sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). In any event, we reject the contention of defendant that his plea allocution was insufficient because it failed to establish that he knowingly and unlawfully sold cocaine to a confidential informant. The recitation by defendant of the details of the drug sale does not cast significant doubt upon his guilt (see, People v Lopez, supra, at 666). (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.